974 So. 2d 591 (2008)
Jose M. ARCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-198.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Jose M. Arce, Chipley, pro se.
No appearance required for appellee.
PER CURIAM.
Upon our review of the most recent order denying Jose M. Arce's rule 3.800(a) motion, we reverse and remand with directions that Arce be resentenced without habitual offender designation. Within his initial motion Arce alleged that one of the predicate offenses used to support his habitual offender sentence was not his offense. Arce v. State, 946 So. 2d 645 (Fla. 4th DCA 2007). We reversed the denial of relief and remanded. Arce, 946 So.2d at 654. Two additional opportunities have been afforded to refute that claim or to otherwise demonstrate that Arce qualified *592 for habitual offender sentencing. See Arce v. State, 936 So. 2d 651 (Fla. 4th DCA 2006). None of the documents furnished as part Of the appellate record accomplish either. Consequently, the case is remanded and Arce is to be resentenced without the designation.
TAYLOR, MAY and DAMOORGIAN, JJ., concur.